DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 (group I) in the reply filed on 03/03/2022 is acknowledged.
Claims 14-20 (group II) withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/20222.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a probe and the components it includes, however it does not disclose an improvement made by the probe to the art it pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second airflow stream" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will treat the claim as if the claim reads “the second fluid stream”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being (a)(1) by Graham US10371000.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Graham discloses a probe (abstract) comprising: a probe head (Fig 2, Col 4 line 20-22); a probe tip (Fig 2-3, Col 4 line 4-19, probe tip-54) extending from the probe head and ending with a sensor face configured for fluidic communication with a first fluid stream; a pressure channel (Fig 3, Col 4 line 53-61, channel-62) extending into the probe tip through the sensor face; a pressure sensor (Fig 3 Col 4 line 65- Col 5 line 3, sensor-58) configured to sense a pressure in the pressure channel; a temperature channel (Fig 3, Col 5 line 4-8, channel-64) extending into the probe tip through the sensor face, the temperature channel including a temperature orifice disposed on the sensor face and at least one exit port distal from the sensor face; and a temperature sensor (Col 4 line 20-26, sensor-60) configured to sense a temperature in the temperature channel; wherein: the temperature channel extends parallel to the pressure channel (Fig 3); the temperature channel is fluidly separate from the pressure channel (Fig 3); the temperature channel is configured to channel a fluid flow from the temperature orifice to the at least one exit port (Fig 3); and the at least one exit port (exit port-70) is configured to discharge the fluid flow into a second fluid stream (splitter-38 directs fluid into different streams) (Fig 2-3, Col 4 line 10-12).
Regarding claim 2, Graham discloses the second fluid stream (See Fig 2-3) defines a second fluid stream direction; and at least one exit port (exit port-70) establishes an exit flow direction that is perpendicular to the second fluid stream direction. (Fig 2-3, Col 4 line 10-12).
Regarding claim 3, Graham discloses two exit ports (exit port-70 connects with splitter-38), one on an opposite side of the temperature channel from the other. (Fig 2-3, Col 4 line 10-12).
Regarding claim 4, Graham discloses the pressure sensor (sensor-58) is a static pressure sensor. (Col 4 line 65- Col 5 line 3)
Regarding claim 5, Graham discloses the temperature sensor (sensor-60) is a total temperature sensor. (Col 4 line 20-26)
Regarding claim 6, Graham discloses a probe shaft (Fig 2), the probe shaft disposed between the sensor face and the probe head (Fig 2 , Col 4 line 20-22), wherein the at least one exit ports (exit port-70 connects with splitter-38),  are disposed on the probe shaft.
Regarding claim 7, Graham discloses the probe shaft (Fig 2 ) defines a probe shaft cross-sectional shape; and the probe shaft cross-sectional shape is circular. (Fig 2-3, Col 4 line 4 – Col 5 line 30)
Regarding claim 8, Graham discloses the probe shaft (Fig 2) defines a probe shaft cross-sectional shape; the probe shaft cross-sectional shape is non-circular, defining a major width and a minor width; and the major width defines a major axis that is parallel to the second fluid stream direction. (Fig 2-3, Col 4 line 4 – Col 5 line 30)	Regarding claim 9, Graham discloses the probe shaft (Fig 2) cross-sectional shape is an ellipse, oval, airfoil, or teardrop shape. (Fig 2-3, Col 4 line 4 – Col 5 line 30)
Regarding claim 10, Graham discloses the at least one exit port is configured to create a negative pressure on the temperature channel with respect to the temperature orifice, thereby inducing the fluid flow from the temperature orifice to the at least one exit port. (Fig 2-3, Col 4 line 4 – Col 5 line 30)
Regarding claim 11, Graham discloses the first fluid stream is at a pressure greater than the second fluid stream (splitter-38 directs fluid into different streams) (Fig 2-3, Col 4 line 10-12).
Regarding claim 12, Graham discloses the first fluid stream (Col 4 line 4-19) is air; the second fluid stream is air; and the probe is configured to measure a static pressure and a total temperature in a primary airstream in a gas turbine engine. (Fig 2-3, Col 4 line 10-12).
Regarding claim 13, Graham discloses a gas turbine engine (engine-10) extending along an axis comprising: a fan section (fan-12) comprising a plurality of rotor cascades (cascades-13A-13C) and a plurality of stator cascades (cascades-14A-14D); a compressor section (HPC-16) downstream of the fan section; a combustor section (section-18) downstream of the compressor section; a turbine section (LPT-22) downstream of the combustor section, the turbine section being connected to the compressor and/or fan section; and the probe of claim 1; wherein the probe is disposed on the compressor and/or fan section and is configured to sense a pressure and a total temperature of a first airflow stream. (Fig 2-3, Col 2 line 39- Col 3 line 40, Col 4 line 4 – Col 5 line 30)
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855